Citation Nr: 0534350	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  02-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased intial evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to August 1978, 
August 1979 to May 1981, and from April 1984 to October 1985.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, in September 2000, which granted the underlying 
claim for service connection and assigned an initial non-
compensable evaluation, effective February 2000.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in October 
2003, a transcript of which is on record.  Further, when the 
case was previously before the Board, the Board remanded the 
issue of hearing loss for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. § §  5102, 
5103 (West 2002); 38 C.F.R. §  3.159(b) (2005).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim. See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 
C.F.R. §  3.159(a)(5) (2005).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. §  5103A (West 2002); 38 
C.F.R. §  3.159(c) (2005).

For purposes of this remand, the Board shall focus upon VA's 
duty to assist the appellant in substantiating his claims for 
an increased rating for service-connected hearing loss, left 
ear.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. §  3.159(c) 
(2005).  The duty  to assist also includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the appellant.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the appellant's 
disability, a VA examination must be conducted. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. §  3.327(a) (2005). Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect. Id.

The veteran's most recent VA audiology examination in March 
2002 was actually a consultatation for a VA neurology 
examination.  There is no indication that the examiner 
reviewed the veteran's claims file before conducting this 
consultative evaluation.  Further, the veteran's October 2002 
request for a new audiology evaluation and the August 2002 VA 
Ear, Nose, and Throat examiners request for a follow up with 
a new audiogram are evidence that the veteran's current left 
ear hearing loss disability may have materially changed since 
the time of his last VA audiology examination.  The Board 
notes that, since the time of these requests, outpatient 
treatment records indicate ear evaluations in August 2003, 
November 2003 and May 2004.  However, VA records from these 
evaluations do not contain audiometry readings that can be 
used to rate the veteran's claim under 38 C.F.R. § 4.85.  
With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The most recent 
audiogram on file, which is suitable for rating purposese, is 
dated in March 2002, over three and a half years from this 
date.  Regretfully, the Board finds that a second remand is 
required and a new examination is needed to assess the 
veteran's current level of hearing loss disability.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, this case is remanded for the following actions:

1.  The veteran must be afforded a VA 
examination to determine the extent of 
his service-connected left ear hearing 
loss.  All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished, to include 
the measurement of the puretone 
thresholds and decibels.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.

2.  Thereafter, the RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  When the above development has been 
completed, the claims must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


